Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Conolog Corporation (the Company) on Form 10-QSB for the period ended October 31, 2007 as filed with the Securities and Exchange Commission on the date hereof(the Report), we, Robert S. Benou Chairman, Chief Executive Officer, Chief Financial Officer and Treasurer of the Company and Marc Benou, the Chief Operating Officer, President and Secretary of the Company, certify, pursuant to 18 U.S.C.
